Citation Nr: 1809450	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-33 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a neck condition.

2. Entitlement to service connection for a neck condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2004 to June 2005 and June 2006 to June 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2011 and March 2017 rating decisions of the Roanoke, Virginia and Providence, Rhode Island Department of Veterans Affairs (VA) Regional Offices (RO). 

In his substantive appeal dated October 2012, the Veteran requested a central office hearing.  That hearing was held in October 2017 with the Veteran as a witness.  A transcript of the hearing has been associated with the claims file.  

The Board notes in his October 2012 substantive appeal, the Veteran appealed his claims for a neck and lower back condition.  Subsequnetly in a March 2017 rating decision, he was granted service connection for a lower back disability at a rating of 20 percent effective October 9, 2009.  The Veteran and his representative were notified of this decision and have not expressed dissatisfaction with the rating assigned or the effective date of service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a veteran had to separately appeal these "downstream" issues regarding the ratings and effective dates assigned once this disability was granted service connection).  As such, that issue is not before the Board. 


FINDINGS OF FACT

1.  An unappealed March 2008 rating decision denied service connection for a neck condition; evidence received since that decision was not of record at that time; relates to an unestablished fact necessary to substantiate the underlying claim; and raises a reasonable possibility of substantiating that claim

2. The Veteran's neck condition began in service and has persisted since that time. 


CONCLUSIONS OF LAW

1. New and material evidence has been received; the claim for service connection for a neck condition is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

2.  The criteria for service connection for a neck condition have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Assuming, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  

New and Material Evidence 

In a March 2008 rating decision, the RO denied service connection for neck pain because the Veteran did not have a diagnosed neck condition.  The Veteran did not file a notice of disagreement within one year of that decision and accordingly that decision of the RO is determined to be final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  Subsequent rating decisions dated August 2010 and November 2011 denied reopening the claim because the record at the time did not contain evidence that the Veteran had a diagnosed neck condition.  

The Board finds, however, that new and material evidence has been received for both claims since the March 2008 final decision.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that the credibility of evidence for new and material claims is to be presumed), Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding that the requirement for new and material evidence raising a reasonable possibility of substantiating the claim a low threshold); 38 C.F.R. § 3.156 (a).  At his hearing in October 2017, the Veteran testified that he has degenerative changes of his cervical spine.  VA treatment records confirm that he suffers from mild degenerative disease of the lower cervical spine.  As the Veteran was previously denied because there was no disability shown, new and material evidence has been received to reopen the claim for service connection for a neck condition.  38 U.S.C. § 5108.  

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has a neck disability.  Specifically, treatment records show that he suffers from degenerative changes to the cervical spine with disc narrowing and "prominent spurs." 

The Board also finds that the Veteran experienced several traumatic events in service that caused neck pain including an incident involving an improvised explosive device (IED) in December 2006.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence shows the Veteran's neck condition began in service and has persisted since that time.  While the Veteran was in service, he reported instances of neck pain.  The Veteran has testified and correspondence shows that the Veteran would not wear his helmet at times during service because he suffered neck pain.  Treatment records show that after he left service he has had continuous neck pain and associated difficulties.  In correspondence dated October 2017, the Veteran's wife described the numerous ways the Veteran has sought to alleviate his neck pain since separation from service.  Additionally, the Veteran testified in his October 2017 hearing that his neck pain has been persistent since his time in service.  Overall, it is clear that the Veteran's neck condition began in service and has persisted since that time.  Accordingly service connection is warranted.    


ORDER


New and material evidence has been received to reopen the claim for service connection for a neck condition; the claim is reopened. 

Service connection for a neck condition is granted. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


